          Case 1:19-cv-05434-VM-RWL Document 400 Filed 01/27/20 Page 1 of 2




To,

The Honorable Judge,

Hon. Victor Marrero

United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Dated: 1/23/2020

Honored Sir,

I am writing to you today to report fundamental 'wrongs' in the inner and
departmental working of T-Mobile .

I have had the misfortune to be employed for T-Mobile and have witnessed
glaring abuses of American fundamentals which is company wide in the
Information Technology sector and in its workings .

Abuses such as

      •    awarding of contract jobs to visa holder companies, which in turn promotes
           taking jobs away from the American citizens' in the US.
      •    Senior leadership (VP levels and up) involved in contract award scams.
      •    Allegations of Senior leadership involved in female visa worker sexual
           assault incidents. (The visa workers are not able to come forward for fear
           of losing their American dream).
      •    The blatant hiring of immigrant friends and friends of immigrant co-
           workers with out basic checks and balances promoting the workplace to be
           reverse racist.
      •    Targeting of African -American's in the Information Technology
           organization using subversive means.

Employees who complained about such wrongdoings were either quieted with a
pay package or were terminated citing edge case rule/s.
     Case 1:19-cv-05434-VM-RWL Document 400 Filed 01/27/20 Page 2 of 2




T-Mobile a company who's fundamentals' are so morally wrong could never do
any long term good for the greatest Nation on this earth; THE UNITED STATES OF
AMERICA.


Strengthening a company with such values will be synonymous to feeding a future
curse.

For the above reasons and many more such reasons that I am unable to
articulate, Sprint's merger with T-Mobile is not in the best interest of our Nation .

I hope I was able to communicate to you in the right spirit and be of help to my
United States of America.




3924 Ashford Dunwoody Rd
Atlanta, GA 30319

716-574-4769




                         The Clerk of Court is directed to enter into the public record
                         of th is action the letter above submitted to the Court by
                          1/JI 4   n   -t--2.-/t f.   ~~
                         SO ORD ERED.

                           l·-:J-1-~
                                       DAT E
